EASLEY, Senior Justice, dissenting. I respectfully dissent. In the 1950 quiet title suit filed by E. M. Baca, the predecessor of Burton, he sued Paula Baca de Romero and J. N. Baca, the ancestors of the three claimants. However, the record in the case does not show written waivers, returns on personal service of process, proof of substituted service or written general appearances for the two decedents. Nevertheless, the judgment filed in the cause states that “each and every one of the defendants in this cause have been duly and legally served with process herein, or have duly entered general appearance and waived further notice or service of process in this case more than thirty days before the date hereof; ...” Thus the judgment on its face positively asserts that the trial court had jurisdiction over the two defendants. In Hambaugh v. Peoples, 75 N.M. 144, 401 P.2d 777 (1965), this Court held that no collateral attack may be made on a judgment as void for lack of jurisdiction if the judgment appears valid on its face, and unless the invalidity appears in some manner in the judgment or in the record. In Swallows v. Sierra, 68 N.M. 338, 362 P.2d 391 (1961), this Court ruled that it is necessary in order to contest the validity of a prior suit to quiet title that the judgment role must affirmatively show want of jurisdiction. Every presumption not inconsistent with the record is to be indulged in favor of the jurisdiction of courts of general jurisdiction when judgments are collaterally attacked. Atlantic Refining Company v. Jones, 63 N.M. 236, 316 P.2d 557 (1957). A lack of jurisdiction does not appear affirmatively on the face of this judgment. In fact, the judgment on its face affirmatively establishes jurisdiction. The record precludes a finding that personal or substituted service was had on the two parties. However, those are not the only means by which a court may obtain jurisdiction over parties. This record does not affirmatively rule out that the two parties appeared personally and sat through the trial in this case. Since there is no proof in this record that the two were not served or were not present, we cannot presume that the face of the judgment, which says that each and every one of the defendants entered a general appearance, was a misstatement of fact. Since this judgment is not void because of lack of jurisdiction of the parties in question, the 1950 quiet title action should not be subject to collateral attack. As this Court said in City of Santa Fe v. Velarde, 90 N.M. 444, 564 P.2d 1326 (1977), collateral estoppel bars the relitigation of those issues or facts which have been actually and necessarily determined in prior litigation. One issue actually raised and necessarily determined in the 1950 quiet title action was, of course, title to the disputed property, which is the precise issue here. I would hold against claimants on this and the other issues raised and reverse the decision of the trial court.